IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : NO. 464
                               :
ORDER AMENDING RULE 217 OF THE : MAGISTERIAL RULES DOCKET
PENNSYLVANIA RULES OF CIVIL    :
PROCEDURE GOVERNING ACTIONS :
AND PROCEEDINGS BEFORE         :
MAGISTERIAL DISTRICT JUDGES    :
                               :


                                                ORDER


PER CURIAM

       AND NOW, this 1st day of December, 2021, upon the recommendation of the Minor
Court Rules Committee; the proposal having been submitted without publication pursuant
to Pa.R.J.A. 103(a)(3):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 217 of the Pennsylvania Rules of Civil Procedure Governing Actions and
Proceedings Before Magisterial District Judges is amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b) and shall be
effective on January 1, 2022.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.